Citation Nr: 1105927	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  08-37 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a sleep 
disorder, to include as secondary to posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an initial rating higher than 10 percent for 
service-connected degenerative joint disease, right knee.

3.  Entitlement to an initial rating higher than 10 percent for 
service-connected cartilage injury, with post operative 
degenerative changes, left knee.

4.  Entitlement to an effective earlier than February 9, 2007, 
for the grant of service connection for degenerative joint 
disease, right knee.

5.  Entitlement to an effective earlier than February 9, 2007, 
for the grant of service connection for cartilage injury, with 
post operative degenerative changes, left knee.




REPRESENTATION

Veteran represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1970 to February 
1990.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  
The Veteran now resides in Florida, so the matter is now handled 
by the RO in St. Petersburg, Florida.   

The issues of entitlement to service connection for high 
cholesterol and chronic obstructive pulmonary disease 
(COPD) have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them 
and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.




	(CONTINUED ON NEXT PAGE)



REMAND

The Veteran asserted in a statement in support of his claim, 
received in January 2011 that he wants to testify before a 
Veterans Law Judge at the regional office in St. Petersburg, 
Florida.  Under 38 C.F.R. § 20.703, a Veteran can request a 
hearing before the Board of Veterans' Appeals at a Department of 
Veterans Affairs field facility when submitting the substantive 
appeal (VA Form 9) or anytime thereafter.

Because such hearings for the Board are scheduled by the RO, a 
remand of this matter is required in this case.  See 38 C.F.R. § 
20.704 (2010).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to 
schedule the Veteran for a hearing at the 
RO before a Veterans Law Judge at the 
earliest opportunity, following the usual 
procedures as set forth in 38 U.S.C.A. § 
7107 (West 2002 & Supp. 2010) and 38 
C.F.R. § 20.704 (2010).

After the hearing is conducted, or in the 
event the Veteran withdraws his request 
for hearing, or fails to appear at the 
scheduled hearing, the case should be 
returned to the Board.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



